HAZEL, District Judge.
The objection that the importer offered no testimony before the Board of General Appraisers being waived, *844I think that the evidence shows a sufficient identification of the merchandise specified in the invoices. The importation covers similar goods to those passed upon by Judge Townsend in Herrmann v. U. S., Rheims v. U. S., and Sullivan v. U. S. (C. C.) 141 Fed. 486, decision reported in T. D. 26,598, and upon the authority of that case, which appears to have been acquiesced in by the Treasury Department (see T. D. 26,523), the decision of the Board of General Appraisers is reversed. The articles are fur, of which fur is the component of chief value, and is dutiable under paragraph 450 of the act of July 24, 1897 (chapter 11, § 1, Schedule N., 30 Stat. 193 [U. S. Comp. St. 1901, p. 1678]). This decision applies to Herrmann, Rheims, and Saks against the United States (three cases), appeals from the decision of the Board.
So ordered.